Citation Nr: 0031676	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  95-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for weakness of the left upper extremity, 
secondary to multiple sclerosis, currently evaluated as 30 
percent disabling.

2.  Entitlement to assignment of a higher disability 
evaluation for weakness of the left lower extremity, 
secondary to multiple sclerosis, currently evaluated as 30 
percent disabling.

3.  Entitlement to assignment of a higher disability 
evaluation for mood disorder, secondary to multiple 
sclerosis, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

The Board notes that these issues were previously before the 
Board and denied in an June 1999 BVA decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated May 22, 2000, 
the Court vacated the Board's June 1999 decision, solely with 
respect to the issues listed on page one of this decision, 
and remanded the matter back to the BVA for development 
consistent with the parties' Joint Motion for Remand of the 
BVA Decision as to Three Issues, for Dismissal of the 
Remaining Issues, and to Stay Further Proceedings (Joint 
Motion).  The Board notes that the May 2000 Court Order 
granted the motion to dismiss the remaining issues.

In a written communication to the Board, received in October 
2000, the veteran's representative asserted, on his behalf, a 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disabilities.  That claim is referred to the RO for 
appropriate action.


REMAND

According to the Joint Motion, there are additional VA 
treatment records dated in March 1999, regarding the 
appellant's mood disorder, which were not contained in the 
claims file when the Board decided the case in June 1999.  
See Joint Motion, at 7.  The Joint Motion references the case 
of Bell v. Derwinski, which held that where documents are 
within the Secretary's control and could reasonably be 
expected to be part of the record, such documents are 
considered before the Secretary and the Board and should be 
included in the record.  Bell v. Derwinski, 2. Vet. App. 611, 
613 (1992).  In light of the foregoing, the Joint Motion 
states that the Board should obtain all available VA medical 
records, and readjudicate the appellant's claim with 
consideration of the complete record.  See Joint Motion, at 
7.

Additionally, the Joint Motion indicates that the Board 
failed to consider all potentially applicable diagnostic 
codes with respect to the claims for increased ratings for 
weakness of the left upper extremity, and weakness of the 
left lower extremity.  See Joint Motion, at 6.  Specifically, 
the Joint Motion stated that "[a]lthough the Board did 
consider other [diagnostic codes] under the orthopedic system 
with respect to weakness of the left arm, ... it failed to 
consider potentially applicable diagnostic codes under 
'Diseases of the Peripheral Nerves,' including [diagnostic 
codes] 8510-8515, [as well as] 8520."  Id.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, further development of the case 
is necessary.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
his representative and request dates and 
places of VA medical treatment for his 
mood disorder, weakness of the left upper 
extremity, and weakness of the left lower 
extremity, all as secondary to multiple 
sclerosis, from October 1998 to the 
present. 

2.  After completion of the foregoing, 
the RO should obtain and associate with 
the claims file any VA medical records 
reflecting treatment for a mood disorder 
dated in March 1999.  Additionally, after 
securing any necessary releases from the 
veteran, the RO should obtain any other 
outpatient and inpatient treatment 
records pertaining to treatment for the 
veteran's mood disorder, weakness of the 
left upper extremity, and weakness of the 
left lower extremity, all as secondary to 
multiple sclerosis, from October 1998 to 
the present.  All attempts to locate 
records, including requests for records 
and responses to those requests, should 
be clearly documented in the veteran's 
claims file.

3.  The veteran should be afforded a VA 
neurological examination to ascertain 
whether the veteran's weakness of the 
left upper extremity, as secondary to 
multiple sclerosis, and weakness of the 
left lower extremity, as secondary to 
multiple sclerosis, is manifested by any 
nerve impairment, including, but not 
limited to, impairment of the peripheral 
nerves and the sciatic nerve, and, if so, 
the extent of that impairment.  All tests 
and studies deemed necessary by the 
examiner should be performed.  The 
examiner should be provided with the 
veteran's claims file for review.  The 
examiner is requested to provide a 
detailed report of all findings.  The 
examiner is requested to comment on the 
report and opinion of Henry C. Goodman, 
MD, dated in September 2000, which is 
contained in the claims file.  

4.  When the requested development has 
been completed, the case should again be 
reviewed by the RO in light of the 
additional evidence, and all evidence of 
record.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, 
if otherwise in order.

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional information and afford the veteran 
due process.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO.




		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


